Citation Nr: 1120654	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-49 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active duty service from March 1949 to May 1952 and from April 1958 to March 1971.  Among his awards and decorations, he is the recipient of the Korean Service Medal with three Bronze Stars and the Bronze Star Medal.  He served in Vietnam from June 1963 to May 1964 and from October 1967 to September 1968.  

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in September 2010 to afford the Veteran VA examinations.  At that time the issues on appeal included service connection for bilateral hearing loss but an April 2011 rating decision granted service connection for bilateral hearing loss which was assigned an initial noncompensable disability rating, both effective May 19, 2008.  This is a complete grant of that benefit and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In August 2009 the Veteran filed a claim for service connection for colon cancer, claimed as due to inservice exposure to ionizing radiation from testing of nuclear bombs in the Marshall Islands.  Also, at the 2008 audiology examination the Veteran reported having been diagnosed with diabetes.  Since he served in the Republic of Vietnam and is presumed to have been exposed to herbicides due to such service, the Board construes this to be a claim for service connection for diabetes.  However, these matters have not yet been adjudicated by the RO and, so, the Board does not have jurisdiction of them.   Accordingly, these matters are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Tinnitus, although first having manifested years after active service, is due to the same acoustic trauma during service which caused the Veteran's service-connected bilateral hearing loss.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in June 2008.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  It also provided as to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  An all of this was prior to the initial denial of the claims in the December 2008 rating decision.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records (STRs) have been obtained and are on file, as are his VA medical records.  He declined the opportunity to testify at a personal hearing.   The RO has also obtained private clinical records.  

The Veteran was afforded VA examinations as to his claims.  As to his claim for service connection for tinnitus he was provided with VA examinations in December 2008 and again, pursuant to the September 2010 Board remand, in November 2010.  As to his claimed eye disorder, he was provided with a VA examination in November 2010, pursuant to the September 2010 Board remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  

Even in light of the duty to consider issues independently suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo [competence of a VA examiner] that it should be treated the same."  Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed.Cir. May 6, 2011); 2011 WL 1707207 (Fed.Cir.).  In other words, the Federal Circuit had held that both the competence of a VA examiner and the adequacy of a VA examination and opinion are to be assumed unless challenged.  

There is no contention that the 2010 audiology examination is inadequate for the adjudication of the tinnitus claim, other than that the allegation in the May 2011 Informal Hearing Presentation that it was not noted in that report that the Veteran had related the onset of his tinnitus to 1949 in his original 2008 claim for service connection.  Despite this, it is clear that the Veteran attributes the origin of his tinnitus to the same inservice military acoustic trauma that caused his hearing loss.  To the extent that the service representative is suggesting that the Veteran reported in his 2008 claim that his tinnitus actually began in 1949, the evidence as a whole shows that this is incorrect inasmuch as he has indisputably reported that his tinnitus began at least 30 years after service discharge.  Rather, the Veteran implicitly asserted in the 2008 claim that his tinnitus was due to the inservice acoustic trauma in 1949, as was specifically noted in the 2010 VA examination.  Thus, the Board finds that the 2010 audiology examination is, in fact, adequate for appellate adjudication.  

As to the November 2010 eye examination, when initially rendering a diagnosis, the examiner reported that the claim file had not been reviewed.  A December 2010 addendum noted that the claim file had subsequently been reviewed but the diagnosis stood as written.  In the May 2011 Informal Hearing Presentation it was asserted that the 2010 eye examiner had only found that the Veteran did not have ocular pathology due to service-connected diabetes but did not address the question posed, i.e., whether current ocular pathology was related to military service, including the inservice corneal laceration of the right eye.  Remand for compliance with the remand instructions was requested, pursuant Stegall v. West, 11 Vet. App. 268 (1998).  This will be addressed in the Remand portion of this decision.  

As noted in the September 2010 Board remand, the RO has not obtained records from the Social Security Administration (Social Security Administration) as generally required.  See 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

As noted in that remand, the RO made attempts to obtain the SSA records, but the documents appear to have been destroyed and, accordingly, issued a November 2009 VA Memorandum regarding the unavailability of records.  As the SSA has indicated that the records were destroyed, further attempts to obtain this information on remand would not result in any possible benefit to the Veteran.  The Board, therefore, concluded in the remand, and again concludes herein, that there is no reasonable possibility that there are such records available that are relevant to these claims, and, as such, no further development is required regarding the duty to assist the Veteran in obtaining SSA records at this time. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

A VA audiological evaluation in April 2006 noted that the Veteran complained of tinnitus which had begun, bilaterally, 8 months earlier.  

On VA audiological examination in December 2008 the Veteran's claim file and medical records were reviewed.  The examiner stated that no complaint or diagnosis of tinnitus was found in the STRs.  Historically, an audiological evaluation at the U.S. Army Aeromedical Center in April and May 2006 showed a bilateral high frequency hearing loss for VA purposes and the Veteran was fitted, by the Army, for hearing aids.  Tinnitus, which had begun 8 months earlier, was also documented at that time.  The Veteran reported having had inservice exposure to acoustic trauma but no postservice occupational exposure.  He denied any significant history of ear infection, ear surgery or cranial trauma.  He had diabetes.  He complained of constant bilateral tinnitus which began with a gradual onset about four years ago.  Audiometric testing revealed a bilateral sensorineural hearing loss.  

An examiner found that the Veteran's bilateral hearing loss was "not caused by or a result of in-service acoustic trauma."  It was also indicated that the Veteran's tinnitus was not caused by or a result of inservice acoustic trauma based on the STRs which were negative for tinnitus and the Veteran's report that the tinnitus began over 30 years after service.  It was stated that the tinnitus was "as likely as not "a symptom associated with [the Veteran's] hearing loss."  

On VA audiology examination in November 2010 the Veteran's claim file was reviewed.  The diagnosis was that the Veteran had a bilateral sensorineural hearing loss and it was opined that this was due to or a result of inservice acoustic trauma.  This was because the STRs showed a clinically significant hearing threshold shift at 4,000 Hertz, bilaterally, during service consistent with acoustic trauma, and because of the configuration of the current audiogram.  It was noted that the Veteran reported that the onset of tinnitus had been only four years ago.  The diagnosis was that bilateral tinnitus was not caused by or a result of inservice acoustic trauma because the STRs were silent for complaint or diagnosis of tinnitus, the private medical records documented the onset of tinnitus in 2005, and the Veteran's reported date of the onset of tinnitus of only four years ago.  The documented date of the onset of tinnitus, over 30 years after military separation, was not within a time frame which would relate it to military service.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

As noted in the September 2010 Board remand, it is conceded that the Veteran's military duties caused him to be exposed to acoustic trauma from loud noises.  However, the STRs are negative for complaints of tinnitus.  In fact, tinnitus is not shown until at least 2004, over 30 years after active service, and the Veteran does not allege that he had continuously had tinnitus since his military service, although in his initial claim for service connection in May 2008 he related his tinnitus to acoustic trauma in 1949.  In sum, as explained, the Board interprets this to be an allegation that the tinnitus is due to the same inservice exposure to acoustic trauma in 1949 which caused his now service-connected bilateral hearing loss.  

In this regard, the Veteran underwent audiometric testing on many occasions during his active service and, yet, none of the reports of such testing reflect any complaint of tinnitus, which would be expected if he had had tinnitus due to the same circumstances, i.e., acoustic trauma, that gave rise to his now service-connected bilateral sensorineural hearing loss.  

The Veteran's service representative, in the May 2011 Informal Hearing Presentation, noted that the same VA audiologist conducted the examinations in 2008 and 2010 and found that tinnitus was related to the hearing loss in the 2008 examination but was not related to the hearing loss in the 2010 examination.  The same rationale was expressed in each opinion.  The 2010 opinion was that the Veteran's bilateral hearing loss was related to inservice exposure to acoustic trauma.  While the 2010 opinion found that the tinnitus was not related to service, there was no explanation as to why the very same examiner found in 2008 that the tinnitus was related to the hearing loss but in 2010 that examiner, at least implicitly, found that it was not related to the bilateral hearing loss.  

Thus, the Board is presented with two opinions, each being based on the same rationale, one favoring the claim and the other weighing against the claim.  In other words, the favorable and unfavorable medical evidence is in balance.  38 C.F.R. § 3.102 applies in such a situation because it provides that "[b]y reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim."  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted. 


REMAND

In September 1950 the Veteran sustained a laceration of the cornea of his right eye and it was noted that he had a retained foreign body in the eye that needed to be removed.  He was given penicillin and an eye patch.  The next day it was noted that the eye was healing well.  Repeated general medical examinations thereafter show that he continued to have uncorrected distant visual acuity of 20/20 in both eyes, including on retirement examination in December 1970.  

In a May 2008 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that during service, while operating a jack hammer, a piece of coral had gotten into his eye, for which he was treated at an aid station.  

Private clinical records show that in March 2005 there were diagnoses of cystoid macular degeneration in the right eye, macular pucking in the right eye, bilateral cataract, and stable bilateral ocular hypertension.  

A June 2004 private clinical record reflects that the Veteran complained of noticing a difference in vision in one eye from the other.  While he reportedly had been told by a physician that he had glaucoma, after testing of his intraocular pressures it was reported that he did not have glaucoma.  He did have a history of being hit in one eye by a piece of rock in 1948.  Also in June 2004, upon further evaluation, there were diagnoses of cystoid macular degeneration, senile nuclear cataract, and macular pucking.  He was told of his macular changes and that he should see a physician because of a concern that he might have hypertensive retinopathy.  

A January 2009 statement from a private physician indicates that the Veteran's epiretinal membrane that was surgically removed from the right eye "and it could have been due to age or possible injury."  The Veteran had been missed his yearly follow-up examination for hypertensive retinopathy changes that were present in both eyes.  

On VA examination of the Veteran's eyes in November 2010 no medical records were available for review.  The Veteran reported that his service-connected diabetes mellitus, type II, was controlled with oral medication.  No ophthalmological treatment had been rendered for the reported condition.  The Veteran reported having had cataract extraction and "IOL" of each eye.  Ophthalmological treatment records included normal postoperative follow-up.  The Veteran reported having had injections into his right eye prior to being diagnosed with diabetes.  There was no other reported eye surgery, injury or disease.  On examination the Veteran's uncorrected distant vision was 20/30 in the right eye, correctable to 20/20, and uncorrected distant vision was 20/20 in the left eye.  No diabetic eye disease was found.  A December 2010 addendum to the report of examination reflects that the Veteran's claim file was reviewed and that the diagnosis stood as written. 

As to the November 2010 eye examination, when initially rendering a diagnosis, the examiner reported that the claim file had not been reviewed.  A December 2010 addendum noted that the claim file had subsequently been reviewed but the diagnosis stood as written.  In the May 2011 Informal Hearing Presentation it was asserted that the 2010 eye examiner had only found that the Veteran did not have ocular pathology due to service-connected diabetes but did not address the question posed, i.e., whether current ocular pathology was related to military service, including the inservice corneal laceration of the right eye.  Remand for compliance with the remand instructions was requested, pursuant Stegall v. West, 11 Vet. App. 268 (1998).  Also, the Board notes that the examination did not specifically rule out the presence of hypertensive retinopathy.  

The Board agrees that further development is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his eye complaints.  The examiner is directed to perform all appropriate tests and, for each diagnosed disability of the eye, the examiner is asked to provide an opinion whether it is at least as likely as not (a 50 percent probability or higher) that any eye disorder that the Veteran may now have, if any, is related to his military service, including a laceration he experienced to the right eye in September 1950. 

Also, the examiner should specifically determine whether the Veteran has any ocular pathology due to hypertension, including hypertensive retinopathy.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


